     Case 6:20-cv-00083-JCB Document 1 Filed 02/18/20 Page 1 of 10 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

MARTIN RESOURCE MANAGEMENT                     §
CORPORATION,                                   §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §             Civil Action No. ____________
                                               §
FEDERAL INSURANCE COMPANY,                     §                     JURY
                                               §
              Defendant.                       §


                       PLAINTIFF’S ORIGINAL COMPLAINT

        COMES NOW Plaintiff Martin Resource Management Corporation complaining

of Defendant Federal Insurance Company and for causes of action respectfully shows as

follows:

                                         PARTIES

        1.    Plaintiff Martin Resource Management Corporation (“MRMC”) is a Texas

corporation with its principal place of business in Texas.

        2.    Defendant Federal Insurance Company (“Federal”) is an insurance

company organized under the laws of the State of Indiana with its principal place of

business in New Jersey.       Federal may be served through its registered agent, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.
  Case 6:20-cv-00083-JCB Document 1 Filed 02/18/20 Page 2 of 10 PageID #: 2



                                 JURISDICTION AND VENUE

       3.      This is an action in which this Court has original jurisdiction because the

matter in controversy exceeds the value of $75,000, exclusive of interest and costs, and is

between citizens of different states. 28 U.S.C. § 1332(a)(1).

       4.      This Court has personal jurisdiction over Federal because, upon information

and belief, it has:

       a.      conducted business in the State of Texas;

       b.      contracted with a Texas citizen;

       c.      sufficient minimum contacts with the State of Texas such that the assumption

               of jurisdiction will not offend traditional notions of fair play and substantial

               justice; and/or

       d.      committed a tort, in whole or in part, in the State of Texas.

       5.      Venue is proper in this District under 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to MRMC’s claims occurred in this

District.

                                    NATURE OF CASE

       6.      This action arises from Federal’s improper denial of insurance coverage for

claims asserted against MRMC.

       7.      For good and valuable consideration, Federal issued Executive Protection

Portfolio Policy No. 8197-5479 (the “Policy”). Insuring Clause 1 in the Policy provides

that Federal “shall pay, on behalf of the Insureds, Loss on account of any Fiduciary

Claim first made against the Insureds … during the Policy Period … for a Wrongful Act


                                               2
  Case 6:20-cv-00083-JCB Document 1 Filed 02/18/20 Page 3 of 10 PageID #: 3



committed, attempted or allegedly committed or attempted before or during the Policy

Period by such Insureds.” MRMC in an Insured under the Policy. The Policy has limit

of liability of $5 million and a Policy Period April 1, 2017 to April 1, 2018.

       8.     During the Policy Period, on April 4, 2017, Wilmington Trust, N.A.

(“Wilmington”) made a demand on MRMC for defense and indemnification in

connection with a putative class action lawsuit filed against Wilmington by Lyle J.

Guidry, et al. Thereafter, on May 1, 2017, Wilmington made a second demand on

MRMC for a defense and indemnification in connection with another putative class

action lawsuit filed by Rodney Choate, et al.           Those lawsuits (collectively, the

“Guidry/Choate Lawsuits”), which both involved Wilmington’s role as trustee for the

MRMC Employee Stock Option Plan, were consolidated on May 16, 2017.

       9.     Wilmington’s demands constituted a “Fiduciary Claim first made against

[MRMC] during the Policy Period … for a Wrongful Act committed, attempted or

allegedly committed or attempted before or during the Policy Period by [MRMC].”

Therefore, MRMC provided timely notice of Wilmington’s demands under the Policy.

       10.    Initially, Federal recognized that the demands by Wilmington were covered

under the Policy, and it agreed to pay Wilmington’s defense costs in the Guidry/Choate

Lawsuits. However, on February 21, 2018, Federal sent a letter to MRMC reversing its

position.    Federal denied coverage for the indemnification demands and informed

MRMC that it would no longer pay Wilmington’s defense costs. Federal’s reversal was

improper.




                                             3
  Case 6:20-cv-00083-JCB Document 1 Filed 02/18/20 Page 4 of 10 PageID #: 4



       11.    As a result of Federal’s improper denial of coverage, MRMC has had to

pay substantial amounts to defend Wilmington in connection with the Guidry/Choate

Lawsuits. As of the filing of this Complaint, MRMC has paid $892,239.31 to defend

Wilmington, and it will continue to pay additional amounts in the future. All such

amounts constitute Loss under the Policy.

       12.    MRMC has made repeated demands that Federal reimburse MRMC for the

Loss paid to defend Wilmington and acknowledge its obligation under the Policy to

reimburse MRMC for any such amounts paid in the future. Federal has refused.

                                  CAUSES OF ACTION

                                     COUNT I
                                BREACH OF CONTRACT

       13.    MRMC repeats and realleges each and every allegation of paragraphs 1

through 12 with the same force and effect as if fully set forth herein.

       14.    At all material times herein, Federal has been aware of its obligations under

the Policy. However, by wrongfully denying coverage and failing to reimburse MRMC

for the Loss paid to defend Wilmington, Federal has failed to fulfill its contractual

obligations under the Policy.

       15.    Federal’s failure to fulfill its contractual obligations constitutes a material

breach of the contract of insurance. Federal’s breach has proximately caused damages to

MRMC, for which damages MRMC now sues.




                                              4
  Case 6:20-cv-00083-JCB Document 1 Filed 02/18/20 Page 5 of 10 PageID #: 5



       16.     In the alternative, Federal has repudiated the Policy with respect to the

claims made against MRMC. Federal’s repudiation has proximately caused damages to

MRMC, for which damages MRMC now sues.

       17.     As a result of Federal’s breach of contract, MRMC is entitled to recover

damages incurred as of the time of trial, plus prejudgment interest at the maximum legal

rate. MRMC has made a demand for payment of such damages, but Federal has wholly

failed to reimburse MRMC for any such damages.

       18.     Pursuant to Chapter 38 of the Texas Civil Practice and Remedies Code,

MRMC is entitled to recover a reasonable amount for attorneys’ fees to prosecute this

action to require Federal to honor its clear contractual obligations.

                                     COUNT II
                              DECLARATORY JUDGMENT

       19.     MRMC repeats and realleges each and every allegation of paragraphs 1

through 12 with the same force and effect as if fully set forth herein.

       20.     This is a claim for declaratory judgment pursuant to 28 U.S.C. § 2201 for

the purpose of determining a question of actual, justiciable controversy between MRMC

and Federal.

       21.     MRMC seeks a declaration that the amounts paid to defend Wilmington in

connection with the Guidry/Choate Lawsuits are covered under the Policy.




                                              5
  Case 6:20-cv-00083-JCB Document 1 Filed 02/18/20 Page 6 of 10 PageID #: 6



                                  COUNT III
                   VIOLATIONS OF THE TEXAS INSURANCE CODE
                        UNFAIR SETTLEMENT PRACTICES

       22.    MRMC repeats and realleges each and every allegation of paragraphs 1

through 12 with the same force and effect as if fully set forth herein.

       23.    In its dealings with MRMC, Federal has engaged in unfair claim settlement

practices in violation of Chapters 541 of the Texas Insurance Code by:

       a.     Misrepresenting to MRMC a material fact or policy provision relating to

              coverage;

       b.     Failing to attempt in good faith to effectuate a prompt, fair, and equitable

              settlement of a claim with respect to which Federal’s liability has become

              reasonably clear;

       c.     Failing to promptly provide to MRMC a reasonable explanation of the basis

              in the policy, in relation to the facts or applicable law, for Federal’s denial

              of a claim;

       d.     Failing within a reasonable time to affirm or deny coverage; and

       e.     Refusing to pay a claim without conducting a reasonable investigation.

       24.    MRMC has suffered damages as a proximate result of the foregoing

conduct and is entitled to recover its actual damages, and reasonable and necessary

attorneys’ fees.

       25.    As a result of Federal’s knowing violations of the Texas Insurance Code,

MRMC is also entitled to recover up to three times the amount of its actual damages.




                                              6
  Case 6:20-cv-00083-JCB Document 1 Filed 02/18/20 Page 7 of 10 PageID #: 7



                                COUNT IV
            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

       26.      MRMC repeats and realleges each and every allegation of paragraphs 1

through 12 with the same force and effect as if fully set forth herein.

       27.      The relationship between an insurer and its insured is a special relationship.

That special relationship imposes a duty on an insurer to deal fairly and in good faith

with its insured. By virtue of the Policy, Federal owes MRMC a duty of good faith and

fair dealing.

       28.      Federal has breached the duty of good faith and fair dealing by:

       a.       Misrepresenting to MRMC a material fact or policy provision relating to

                coverage;

       b.       Failing to attempt in good faith to effectuate a prompt, fair, and equitable

                settlement of a claim with respect to which Federal’s liability has become

                reasonably clear;

       c.       Failing to promptly provide to MRMC a reasonable explanation of the basis

                in the policy, in relation to the facts or applicable law, for Federal’s denial

                of a claim;

       d.       Failing within a reasonable time to affirm or deny coverage; and

       e.       Refusing to pay a claim without conducting a reasonable investigation.

       29.      MRMC has suffered damages as a proximate result of the foregoing

conduct by Federal and is entitled to recover its actual damages.




                                               7
  Case 6:20-cv-00083-JCB Document 1 Filed 02/18/20 Page 8 of 10 PageID #: 8



       30.    As a result of Federal’s breach of the duty of good faith and fair dealing,

MRMC seeks, in addition to its actual damages, exemplary damages.

                                 COUNT V
                 VIOLATIONS OF THE TEXAS INSURANCE CODE
                  PROCESSING AND SETTLEMENT OF CLAIMS

       31.    MRMC repeats and realleges each and every allegation of paragraphs 1

through 12 with the same force and effect as if fully set forth herein.

       32.    In their dealings with MRMC, Federal has failed to comply with deadlines

imposed by Chapter 542 of the Texas Insurance Code for acknowledging, accepting or

rejecting, and paying a claim.

       33.    Under Tex. Ins. Code § 542.055, not later than the 15th day after the date

Federal received notice of a claim, it was required to (1) acknowledge receipt of the

claim; (2) commence any investigation of the claim; and (3) request from MRMC all

items, statements, and forms that the insurer reasonably believes, at that time, will be

required from MRMC. Upon information and belief, although Federal acknowledged

receipt of the claim made against MRMC by Wilmington within 15 days after receipt of

notice, Federal did not otherwise comply with Section 542.055.

       34.    Further, under Tex. Ins. Code § 542.056, Federal was required to notify

MRMC in writing of the acceptance or rejection of its claim not later than the 15th

business day after the date Federal received all items, statements, and forms required by

the insurer to secure final proof of loss. Through its wrongful withdrawal of coverage

nearly two years after receipt of notice, Federal plainly did not notify MRMC in writing

of the rejection of its claim within the time permitted under the statute.


                                              8
  Case 6:20-cv-00083-JCB Document 1 Filed 02/18/20 Page 9 of 10 PageID #: 9



       35.     As a result of Federal’s violation of the Texas Insurance Code, pursuant to

Tex. Ins. Code § 542.060, MRMC is entitled to interest on the amount of the claim at the

rate of 18 percent a year as damages, together with reasonable attorney's fees.

                              CONDITIONS PRECEDENT

       36.     All conditions precedent have been performed or occurred, or they have

been waived.

                                     JURY DEMAND

       37.     Pursuant to Fed. R. Civ. P. 38, MRMC hereby demands a trial by jury.

                                         PRAYER

       WHEREFORE, Plaintiff Martin Resource Management Corporation prays that

Federal be cited to appear and make answer herein, and that after a trial on the merits, the

Court enter judgment awarding the following:

       (1)     All actual damages, both direct and consequential, that may be proved at
               trial;

       (2)     Statutory damages not to exceed three times the amount of actual damages
               for violation of the Texas Insurance Code;

       (3)     Exemplary damages;

       (4)     Interest on the amount of its claim at a rate of 18% per year as damages;

       (5)     Reasonable and necessary attorneys’ fees incurred in the prosecution of this
               lawsuit, as well as such fees incurred in any subsequent appeal;

       (6)     Pre-judgment and post-judgment interest as allowed by law at the
               maximum legal rate;

       (7)     Costs of Court; and




                                             9
Case 6:20-cv-00083-JCB Document 1 Filed 02/18/20 Page 10 of 10 PageID #: 10



    (8)   All other relief, general or special, at law or in equity, to which MRMC
          may be justly entitled.

                                    Respectfully submitted,

                                    BECK REDDEN LLP

                                     /s/ David W. Jones
                                    David W. Jones
                                    State Bar No. 00790980
                                    djones@beckredden.com
                                    1221 McKinney St., Suite 4500
                                    Houston, Texas 77010
                                    Telephone: (713) 951-3700
                                    Telecopier: (713) 951-3720

                                    ATTORNEYS FOR PLAINTIFF




                                      10
